Citation Nr: 1113876	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  04-31 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include histoplasmosis. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to December 1953 and from September 1954 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied a request to reopen a previously-denied claim of entitlement to service connection for a pulmonary disability.

In October 2006 the Veteran presented testimony before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of that hearing is of record.

In March 2007 the Board granted reopening of the claim and remanded the reopened claim for further development.  In February 2009 the Board issued a decision that denied the reopened claim on the merits.

The Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in October 2009 that granted a joint motion of the parties and remanded the case to the Board.  In April 2010 the Board remanded the case to the Agency of Original Jurisdiction for actions in compliance with the Court's Order; the file has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran does not have a current pulmonary disability that is etiologically related to active service.


CONCLUSION OF LAW

A pulmonary disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a pulmonary disability, claimed as histoplasmosis.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claim, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records (STRs), VA treatment records and private medical records have been associated with the claims folders.  The Board remanded the case so that the originating agency could pursue service treatment records from Fort McPherson, Georgia, but exhaustive search revealed that no treatment records for the Veteran exist at that installation, and the RO issued a memorandum finding that further search for such records would be futile.  

The Veteran was provided with several VA medical examinations during the course of the appeal; he was also afforded a hearing before the Board.  Neither the Veteran nor his representative has asserted there is any additional existing evidence to be obtained, and the Board is also unaware of such outstanding evidence.

Accordingly, the Board will address the merits of the claim.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs show the Veteran was treated for pneumonia in March 1948, with penicillin and was apparently without sequelae following the treatment.  He was apparently treated for pleurisy in 1949 as documented by an undated sick slip.  Thereafter, Reports of Medical Examination in December 1950, December 1953, September 1954, June 1957, September 1957, September 1961, December 1964, August 1965, March 1968, July 1969 and July 1970 show clinical evaluation of the lungs and chest as "normal."  He was treated for coughs in December 1948, December 1958 and August 1970, and for acute upper respiratory infection (URI) of viral etiology in January 1966.  Chest X-rays in March 1948, December 1950, April 1951, December 1953, September 1954, June 1957, September 1961, December 1964, August 1965, March 1968, July 1969 and July 1970 were within normal limits.

In a self-reported Report of Medical History executed in conjunction with his retirement physical examination in December 1970, the Veteran denied history of asthma, shortness of breath or chronic cough, although he endorsed history of pain or pressure in the chest.  The corresponding Report of Medical Examination notes clinical evaluation of the lungs and chest as "normal" and chest X-ray was also within normal limits.

The Veteran was discharged from service in April 1971.

Of record is an application for employment dated in May 1971 in which the Veteran reported a history of one episode of pneumonia in 1948 but denied a history of asthma, hay fever, lung condition, emphysema or difficulty breathing.  The corresponding report of physical examination prepared for the employer in June 1971 shows an impression of lungs as clear and responsive to percussion and auscultation.

The Veteran had a VA medical examination in October 1971 in which the examiner noted a history of pneumonia and pleurisy but found no residuals on examination.  Chest X-ray was normal.

VA inpatient treatment notes in July 1993 show the Veteran had been found by X-ray earlier that year to have a right upper lung mass, which was subsequently confirmed by computed tomography (CR) scan.  Bronchoscopy was negative, but following the bronchoscopy the Veteran developed a pneumothorax.  Repeat bronchoscopy harvested a calcified mass found to be consistent with granulomatous disease and no evidence of tumor; the pathology report characterized the specimen as necrotizing and focally calcified granulomas, numerous small yeasts consistent with histoplasma capsulatum, mild centrilobular emphysema and mild squamous atypia.  He thereupon underwent right upper and middle lobectomy.
  
The Veteran had a VA hypertension examination in March 1994 during which he reported a history of surgery for removal of a fungal mass in the right lung in July 1993.  On examination the lungs were clear to auscultation and percussion.  Chest X-ray was performed in conjunction with the examination that showed the left lung clear but the right lung with surgical clips and scarring, apparently postoperative; the radiologist's impression was evidence of previous right chest surgery but no evidence of current disease 

The Veteran submitted a statement in January 1996 to the effect that he had been treated during service for serious fungus (characterized in STRs in February 1967 as "severe tinea cruris") and that the right lung fungus for which he had been surgically treated in July 1993 (right lung lobectomy) was related to that infection.

(Of note, tinea cruris is a fungal inflammation of the groin; service connection for residuals of fungal dermatitis and tinea cruris was denied by a rating decision in September 1996.)

Chest X-rays by St. Augustine Imaging Center showed complaint of shortness of breath and cough.  The radiologist's impression was unremarkable examination except for postoperative changes with surgical clips in the right hilum.

The Veteran had a VA compensation and pension (C&P) examination in June 2002 for diabetes and genitourinary evaluation.  On examination the lungs were unremarkable.

In his instant claim, received in March 2002, the Veteran asserted he acquired histoplasma capsulatum infection during training at Fort Knox, Kentucky.  During service he had been asked by medical personnel if he had a history of lung infection, because his chest X-rays showed the existence of some undiagnosed condition; the Veteran asserted that said undiagnosed condition observed in service was the histoplasma capsulatum he had acquired at Fort Knox.

An April 2003 letter from GHF, MD, asks VA to reopen the claim to investigate whether the pulmonary histoplasmosis that was removed in 1993 might have a relationship to the pneumonia the Veteran developed at Fort Knox in 1948.

In his Notice of Disagreement (NOD), received in April 2003, the Veteran reported that throughout his Army career he was told that irregularities in his chest X-rays were scarring from pneumonia.  It was not until 1993 that he was made aware of histoplasma capsulatum, which he attributed to sleeping on the ground at Fort Know, Kentucky during basic training.
 
VA chest X-rays in December 2003 were unremarkable except for postoperative changes of right lobectomy with surgical clips at the right hilum.

The Veteran had a VA genitourinary examination in March 2004.  On examination there was a well-healed scar from the lobectomy; the lungs appeared clear but somewhat decreased vesicular breath sounds in the right hemithorax.  The examiner noted an impression of status post right lung lobectomy from histoplasmosis with residual of chronic obstructive pulmonary disease (COPD).  

The Veteran submitted a statement to VA in December 2005 asserting that soon after retirement from service in 1971 he had a chest X-ray taken at Fort McPherson, Georgia that showed a growing tumor in the lungs; the Veteran was advised that the growth should be monitored.

In February 2006 the Veteran submitted evidence in the form of two articles from the internet relating to histoplasmosis.  The articles state histoplasmosis fungus is found throughout the world and grows naturally in the soil in some areas of the United States, mostly in the Midwestern and southeastern states and along the Ohio and Mississippi River valleys.  Approximately 50 million Americans are believed to be infected, many of them living in the Mississippi, Ohio, Missouri and other river valleys. 

The Veteran testified before the Board in October 2006 that while in basic training at Fort Knox he suffered seizures and unconsciousness on returning from the firing range; he was taken by ambulance to the dispensary, where he vomited blood and mucous.  He was treated with penicillin and sulfa drugs for what was diagnosed as pneumonia; histoplasmosis had not yet been identified at that time.  Thereafter, every time he had a chest X-ray he would be told he had scarring due to previous pneumonia, except for one occasion in 1971 at Fort McPherson after discharge from service in which a physician advised the Veteran of something growing in his lung.  The Veteran was unaware of histoplasmosis until 1993; before that he had attributed his recurrent shortness of breath to the heat and to his 50-year history of smoking.

A November 2006 letter from Dr. GHF states that although the Veteran lived in many areas, 1948 was the only time he was in the Midwest where histoplasmosis is common.  The repeated reports of scarring after 1948 raise the possibility that the histoplasmosis infecting the Veteran was acquired at that time.

The Veteran had a VA diabetes mellitus examination in July 2007 in which the examiner noted the Veteran had diminished breath sounds and bilateral occasional rhonchi, more in the right side.

The Veteran had a VA heart examination in July  2008 in which the examiner noted the lungs were clear and breath sounds or air entry were good.
  
The Veteran had a VA respiratory diseases examination in September 2008; the examiner reviewed the claims files.  The examiner noted STR entries in detail as they related to respiratory complaints in service.  The examiner also recorded the Veteran's subjective history of his respiratory complaints over the years and recorded the post-service documented medical history.  The examiner performed a clinical examination of the chest and noted observations in detail.  The examiner diagnosed status post right thoracotomy and right upper and middle lobectomy in July 1993 for pulmonary histoplasmosis, and also diagnosed COPD.

The examiner stated an opinion that the condition in July 1993 was not caused by or the result of military service, especially considering the normal chest X-ray results in 1970 and 1971.  If the pneumonia and pleurisy in 1948 and 1949 had been caused by histoplasmosis they would have most likely resulted in pulmonary granuloma or other indices that would have been detected by X-rays in 1970 and 1971.  Also, histoplasma capulation organisms can be found in temperate climates all over the world, and the fact that the Veteran was stationed at Fort Knox near the Ohio River does not necessarily prove his pulmonary infections in service were caused by histoplasma capsulation; contraction of histoplasmosis could have occurred in any temperate climate.  In sum, the examiner stated it is less likely than not that pulmonary infection in service was caused by histoplasma capsulation.  

The examiner also stated the Veteran's COPD was most likely related to his age and history of allergic rhinitis, first established in 2002.  COPD and allergic rhinitis are reactive airway diseases, which were not shown in STRs.  The examiner stated an opinion that COPD is not likely related to active service.

The record contains a June 2009 statement by Dr. DJ asserting he had reviewed the Veteran's file from 1993 to the present.  On the basis of being the Veteran's pulmonary care provider, and on the basis of file review, Dr. JP stated it is more likely than not that the Veteran contracted histoplasmosis while stationed at  Fort  Knox and that the fungus remained dormant until it manifested years later and was finally diagnosed in 1993.

The Veteran had a VA examination in November 2010 for pulmonary tuberculosis and myobacterial diseases.  The examiner, a physician, reviewed the claims files.  The examiner performed a clinical examination including pulmonary function test (PFT) and noted observations.  The examiner diagnosed COPD, residual restrictive lung deficit status post right upper lobe/right medial lobe lobectomies, and status post pneumonia and pleurisy, inactive, without objective evidence of residuals.  The examiner stated it is at least as likely as not the Veteran was exposed to histoplasmosis in service but it would be mere speculation to opine whether his current respiratory disorders were caused by histoplasmosis or otherwise the result of military service, or to opine as to the degree (if any) that the pneumonia and pleurisy in service contributed to the current disorders.  

The examiner stated as rationale that he had reviewed the opinion of Dr. JK cited above, and medical evidence confirmed that 60 percent of persons who lived in the Ohio Valley area for one year or more (including the Fort Knox area) tested positive for histoplasmosis, which is accepted as endemic to the area.  However, STRs are silent in regard to active histoplasmosis pulmonary infection or complications thereof during service.  It is not possible to objectively determine whether the Veteran's probable histoplasmosis exposure during service resulted in his active infection and complications decades later, as exposures could occur in other locations.  Further, there is no current objective evidence that the Veteran's documented in-service pneumonia and/or pleurisy caused or contributed to any degree to his current respiratory disorders.  

On review of the evidence above the Board finds the opinions of Dr. JK and the VA examiner are persuasive in showing the Veteran was exposed to histoplasmosis during service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

However, there is conflicting medical opinion as to whether the Veteran has a current pulmonary disability that is due to active service, to include histoplasmosis and/or pneumonia/pleurisy.  Dr. JK has asserted such a relationship is likely, while two different VA examiners stated such a relationship is unlikely.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

For the reasons below, the Board finds the opinions of the VA examiners to be more probative than that of Dr. JK.

First, Dr. JK based his opinion on review of records only since 1993, while the VA examiners had access to the complete STRs.  The Board acknowledges the Court has never decided that in every case a medical examiner must review all prior medical records before issuing a medical opinion or diagnosis; see Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, however, STRs provide a 20-year history of medical examinations and chest X-rays during service after the exposure in 1948; accordingly, access to these STRs enabled the VA examiners to form a more reasoned opinion than Dr. JK.  

In that regard, Dr. JK based his opinion on the Veteran's report of events during service, while the VA examiners considered the Veteran's statements in light of the documented medical evidence.  The Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case the Board does not discount the Veteran's credibility; however, the statements of medical professionals concerning a veteran's medical history related by the veteran as to remote events are of inherently less value than contemporaneous clinical records.  Harder v. Brown, 5 Vet. App. 183, 188 (1993).  Accordingly, the Board assigns greater weight to the opinions of the VA examiners, who had access to both the Veteran's subjective reports and the STRs, than to the opinion of Dr. JK who had to rely on the Veteran's reports only in determining the Veteran's pertinent history prior to 1993.

The Board further notes that greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, both VA examiners had access to more records and also provided detailed clinical rationale for their respective opinions, while Dr. JK did not.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board acknowledges that Dr. JK has a longstanding clinical relationship with the Veteran, which affords his opinion great probative value in regard to the symptoms he has treated and observed.  However, the Court has expressly declined to adopt a rule that accords greater weight to the opinion of the veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri, 4 Vet. App. 467, 471-73.
 
For the reasons cited above, the Board finds the most competent and probative medical evidence shows the Veteran was probably exposed to histoplasmosis during service, but he does not have a current pulmonary disability consequent to such exposure or to any other incident of service.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at its decision the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, the Board has accepted the Veteran's account of his symptoms during and after service as credible.  

However, laypersons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran argues his own personal belief that his claimed respiratory disorder is due to histoplasmosis exposure in service, but a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As noted above, the most competent and probative medical opinion of record states the Veteran does not have a current disability due to histoplasmosis exposure in service.

Based on the evidence and analysis above, the Board finds the criteria for service connection for a pulmonary disability, to include histoplasmosis, are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for a pulmonary disability, to include histoplasmosis, is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


